Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is amended and claim 13 is added.  Both claims should be considered amended claims. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to incentivizing employees to limit use of mobile device
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., a system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 13 recites registering a mobile device, clocking in, limiting functionality, incentivizing (providing a benefit). 
The limitation of registering, clocking in, limiting and incentivizing users covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a server and mobile device, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (clocking in/out employees and limiting use of mobile devices by incentivizing the mobile users ). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a server and a mobile device for registering a user, for clocking and incentivizing. The claims as a whole merely describe how to generally apply the concept of incentivizing the user for limiting the use of the mobile device. The server and the mobile device in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of registering user, limiting functions and providing a reward), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a server and a mobile device. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (including the timecard app for clocking in/out employees using the app). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-20, are patent ineligible. Hence, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ridge et al. (US 9,020,848 B1) in view of Hunter et al. (US 2016/0330084 A1).

Claims 1, 13:
Ridge teaches registering a mobile device of a user with a server; clocking-in with an application; a mobile device including a timecard application and server for clocking in user at the server; (see abstract, col. 5 lines 5-34). Ridge failed to teach incentivizing the user with a benefit while limiting the functionality of the mobile device is in effect. Hunter teaches limiting functionality of a mobile device by an application (see [0048]-[0049], [0053]) and may provide rewards (incentivizing with benefit) for conforming with the rules (see Abstract, [0076]-[0078]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to incorporate the throttling or rewarding system of Hunter in Ridge’s time clock in order to motivate employees to limit the use of mobile device during work time. 

Claims 2, 14:
 Hunter teaches limits the functionality of the mobile device based on one or more of a geo-fenced operation, a time-based operation, a time-duration operation, an incentive acceleration operation, a restricted untouched operation, an incentive opportunities operation, a limited use operation, an emergency operation, or the like (see [0076]-[0078]) within a building (see [0053].
Claims 3, 15:
Hunter teaches stopping the incentivizing when the limiting of the functionality of the mobile device is not in effect (reward for conforming with the rules or agreement) (see abstract, [0030]-[0033], [0039]).
Claims 4, 5, 16, 17:
Ridge teaches on the mobile device entering a geo-fenced area or time of the day; and stopping the incentivizing when the mobile device leaves the geo-fenced area (the timecard application running while the user (employee) is clocked-in/out entering the work zone (see col. 5 lines 5-35). Hunter triggering the incentivizing based work area (see [0068]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to trigger the incentivizing base work area and work hours or days in order to motivate the employees in Ridge to limit use of the device. 

Claims 7, 19:
Hunter teaches wherein the benefit comprises a monetary reward for the user (see [0041]-[00178]).
Claim 8:
 Hunter teaches wherein the benefit comprises accelerating a rate of the benefit based on a duration of the limiting (see [0188]).
Claims 9, 20:
 Hunter teaches interacting with the user using a user interface prior to the limiting (having an agreement with the user ) (see [0020]).
Claim 10:
 Ridge teaches receiving a configuration from the server (see fig. 1, col. 4 lines 33-67)
Claim 11:
Hunter teaches  receiving a configuration comprising a user application name, wherein the limiting of the functionality is selected from one or more of fully blocking execution of the user application name, partially blocking execution of the user application name, allowing execution of the user application name, allowing execution of applications on the mobile device other than the user application name, or blocking execution of applications on the mobile device other than the user application name  (throttle electronic device or information at least partially limit or increase/decrease functionality between completely off or blocked) or applications (see [0003]-[0009], [0027]).

Claim 12. 
Hunter teaches receiving a configuration comprising a mobile device feature, wherein the limiting of the functionality is selected from one or more of fully blocking use of the mobile device feature, partially blocking use of the mobile device feature, allowing use of the mobile device feature, allowing use of mobile device features on the mobile device other than the mobile device feature, or blocking use of the mobile device features on the mobile device other than the mobile device feature (see [0003]-[0009]-[0027]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ridge in view of Hunter and further in view of Salzenstein (US 2019/0122242 A1).

Claims 6 and 18:
 	Hunter failed to teach changing an hourly rate of the user. However, Salzenstien teaches wherein the benefit comprises changing an hourly rate of the user (providing bonus each week that the challenge criteria is met) (see [0013]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to increase the employee wage in Ridge, as Salzenstien in order to include the benefit in the employee’s paycheck. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 regarding the rejection under 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejection under 101, Examiner mistakenly indicated the claimed invention as related to determining acceptance of an offer. However, the rest of the rejection clearly identifies and addresses the claimed limitation (i.e., registering users, clocking-in, limiting functionality and incentivizing user with benefit).  The preamble of the claim recites the method of incentivizing a user, i.e., for limiting the use of a mobile device while he/she is clocked during work hours and/or at work zone.  Those limitation are business related (fundamental economic practice of organizing human activity. 
Applicant argues that the claimed invention limits the functionality of the mobile device with the timecard application on the mobile device, … therefore, the claims are integrated into a practical application of the exception.
The generic timecard application and the method of limiting use of a mobile device by a generic computer are also recited at a level of generality without any technical details to indicate any improvement to the computers, software, or other technology. Thus, the claims recite abstract idea. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688